Order entered February 11, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-01320-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                             V.

                              MARIA ALCANTAR, Appellee

                     On Appeal from the County Court at Law No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. CC-17-04210-A

                                         ORDER
       Before the Court is appellant’s February 8, 2019 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to February 25, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE